DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with J. Scott Martin on 03/15/2022. 

The claims have been amended as follows: 

1. (Currently Amended) A contaminant measurement system for measuring a concentration level of a preselected contaminant in a volume of water, the contaminant measurement system comprising:
a housing defining a chamber configured for receipt of the volume of water;
a detection agent disposed in a basket in the volume of water in the chamber;
a sensing circuit having a first electrode and a second electrode both disposed in the basket at least partially in the volume of water in the chamber, the first electrode spaced at a distance from the second electrode; and
a controller in electrical communication with the sensing circuit, the controller configured to:
receive one or more electric signals from the sensing circuit, the one or more signals being captured as the detection agent selectively interacts with the preselected contaminant in the volume of water for a first time period;
determine a parameter value indicative of the concentration level of the preselected contaminant in the volume of water based at least in part on the one or more electric signals;

calculate a parameter difference value for the determined parameter value, wherein the parameter difference value for the determined parameter value is descriptive of a base reference parameter value subtracted from the determined parameter value; and
correlate the calculated parameter difference value for the determined parameter value to the concentration level of the preselected contaminant in the volume of water in the chamber utilizing a trend line determined during a calibration specific to the contaminant measurement system; and 
output the concentration level of the preselected contaminant in the volume of water in the chamber.

2. (Original) The contaminant measurement system of claim 1, wherein the detection agent is a plurality of beads, wherein the plurality of beads is a plurality of sodium hydroxide treated polyacrylonitrile homopolymer beads.

3. (Original) The contaminant measurement system of claim 2, wherein the preselected contaminant is lead.

4. (Original) The contaminant measurement system of claim 1, further comprising: a display device communicatively coupled with the controller, and wherein the concentration level is output by the controller to the display device so that the determined concentration level is presented to a user.

5. (Original) The contaminant measurement system of claim 1, wherein the first electrode is formed of a first electrically conducting material and the second electrode is formed of a second electrically conducting material dissimilar to the first electrically conducting material. 



7. (Canceled)

8. (Previously Presented) The contaminant measurement system of claim 1, wherein the housing has an inlet port defining an inlet of the chamber and an outlet port defining an outlet of the chamber, and wherein the contaminant measurement system further comprises: 
an inlet supply conduit providing fluid communication between a water source and the inlet of the chamber;
an inlet valve positioned along the inlet supply conduit and operable to selectively allow the volume of water to flow into the chamber; and 
an outlet supply conduit in fluid communication with the outlet of the chamber, the outlet supply conduit operable to allow the volume of water to drain from the chamber.

9. (Original) The contaminant measurement system of claim 1, wherein the parameter value is indicative of at least one of a voltage between the first electrode and the second electrode, an electrolytic current flowing between the first electrode and the second electrode, a conductivity of the volume of the water within the chamber, and a resistivity of the volume of water within the chamber.

10.-19 (Canceled)

20. (Currently Amended) The contaminant measurement system of claim 1, 
ascertain the base reference parameter value indicative of the concentration level of the preselected contaminant in a volume of water having a first known concentration level of the preselected contaminant; 

calculate a parameter difference value for the ascertained base reference parameter value and each of the plurality of ascertained reference parameter values, wherein the parameter difference value for each of the plurality of ascertained reference parameter values is descriptive of the ascertained base reference parameter value subtracted from a given one of the ascertained reference parameter values, and wherein the parameter difference value for the base reference parameter value is zero; and
determine the trend line specifying the parameter difference value versus the concentration level based at least in part on the calculated parameter difference values.

21. (Previously Presented) The contaminant measurement system of claim 20, wherein the determined parameter value used to determine the concentration level of the preselected contaminant in the volume of water within the chamber is based on one or more final signals of the one or more signals received at an end time of the first time period.

22. (Previously Presented) The contaminant measurement system of claim 21, wherein the end time of the first time period is determined based on the determined parameter value reaching a steady state.

23. (Previously Presented) The contaminant measurement system of claim 1, wherein the controller is further configured to:
store a plurality of data points representative of the determined parameter values over the first time period;
generate a parameter trend line based at least in part on the stored plurality of data points; and
predict the parameter value based at least in part on the parameter trend line.



25. (Previously Presented) The contaminant measurement system of claim 23, wherein the parameter value is indicative of at least one of a voltage between the first electrode and the second electrode, an electrolytic current flowing between the first electrode and the second electrode, a conductivity of the volume of the water within the chamber, and a resistivity of the volume of water within the chamber.

26. (Previously Presented) The contaminant measurement system of claim 23, wherein the parameter trend line is a decaying exponential function.

27. (Previously Presented) The contaminant measurement system of claim 1, wherein the controller is further configured to:
cause a voltage to be applied across the first electrode and the second electrode both at least partially disposed in the volume of water within the chamber.

28. (Previously Presented) The contaminant measurement system of claim 1, wherein the first electrode and the second electrode are connected to a top cap that is removably seated on the housing.

29. (Currently Amended) The contaminant measurement system of claim [[29]]28, wherein [[a]]the basket is connected to the top cap, the basket defining a basket chamber in which the detection agent is disposed, the basket chamber being in flow communication with the chamber of the housing.

Allowable Subject Matter
Claims 1-6, 8-9, and 20-29 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitations “a housing defining a chamber configured for receipt of the volume of water”, “a detection agent disposed in a basket in the volume of water in the chamber”, and “a sensing circuit having a first electrode and a second electrode both disposed in the basket at least partially in the volume of water in the chamber, the first electrode spaced apart at a distance from the second electrode”. 
The closest prior art of record is considered to be Merrill (US 5,990,684 A) as recited in the prior office action. 
Merrill discloses apparatus for detecting contaminants in an aqueous flow [abstract] that includes a monitor 10 with a conduit housing 30 [Col. 6:25-49; Fig. 2]; an ion exchange resin bed “detection agent” disposed in the volume of water [Col. 6:25-49; Fig. 2]; and a sensing circuit including first and second electrode 48 that measure target ions that interact with the electrode [Col. 6:25-64; Figs. 1A-2]. Merrill further teaches a microprocessor/controller in communication with the sensing circuit that receives the signals from the electrodes, and determines the target ions based upon the change in conductivity relative to a calibration table/curve [Col. 5:38-39; Col. 6:46-64; Col. 7:44-54; Col. 12:61 - Col. 13:13; Claims 8 and 18]. 
Merrill fails to teach a “basket”. Although Merrill does teach a screen 40 that serves the same purpose of a basket (i.e., containing the ion exchange resin 42), Merrill teaches wherein the electrodes 48 are disposed below the screen and thus are not 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 2-6, 8-9, and 20-29 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bremauer et al. (US 2005/0276724 A1) disclose wherein the filter that screens out solids can be square, oval, circular, cylindrical, or otherwise basket shaped. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795